This is an appeal by Chipman and the Union Trust Co. as executors of the will of Josephine A. Phelps, deceased, from an order made in said estate in the course of the administration, upon the petition of the respondents, Edward T., Mattie, and Alfred A. McLean, and directing the executors to pay to them certain sums of money found to be due them under the will of the said decedent and to continue paying them thereafter monthly, one-third of the sums to be given to them monthly according to the provisions of the said will.
The case is practically the same in all respects, so far as the legal questions are concerned, as case No. 8821,ante, p. 703, [178 P. 846], in which an opinion has been written. The respondents here are the same persons named in that opinion, and their rights depend upon the same clauses in the will. The order was made upon the same theory as in the other case, and for the reasons there stated we hold it to be erroneous.
The order appealed from is reversed.
Sloss, J., and Lawlor, J., concurred.
Hearing in Bank denied.
  All the Justices concurred. *Page 818